Name: Commission Implementing Regulation (EU) 2019/555 of 5 April 2019 amending for the 298th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  European construction
 Date Published: nan

 8.4.2019 EN Official Journal of the European Union L 97/6 COMMISSION IMPLEMENTING REGULATION (EU) 2019/555 of 5 April 2019 amending for the 298th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 29 March 2019, the Sanctions Committee of the United Nations Security Council decided to amend six entries in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) One of entries amended by the Sanctions Committee of the United Nations Security Council was only concerned by an amendment which does not require transposition into Regulation (EC) No 881/2002. (4) Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Council Regulation (EC) No 881/2002 is amended as follows: 1. The identifying data for the following entry under the heading Natural persons are amended as follows: Sayf-Al Adl (alias (a) Mohammed Salahaldin Abd El Halim Zidan. Date of birth: 11.4.1963. Place of birth: Monufia Governorate, Egypt. Nationality: Egyptian; (b) Muhamad Ibrahim Makkawi. Date of birth: (i) 11.4.1960, (ii) 11.4.1963. Place of birth: Egypt. Nationality: Egyptian; (c) Ibrahim al-Madani; (d) Saif Al-'Adil; (e) Seif al Adel). Date of birth: 11.4.1963. Place of birth: Monufia Governate, Egypt. Nationality: Egyptian. Date of designation referred to in Article 7d(2)(i): 25.1.2001. is replaced by the following: Mohammed Salahaldin Abd El Halim Zidane (alias (a) Sayf-Al Adl. Date of birth: 11.4.1963. Place of birth: Monufia Governate, Egypt. Nationality: Egyptian; (b) Muhamad Ibrahim Makkawi. Date of birth: (i) 11.4.1960, (ii) 11.4.1963. Place of birth: Egypt. Nationality: Egyptian; (c) Ibrahim al-Madani; (d) Saif Al-'Adil; (e) Seif al Adel). Date of birth: (i) 11.4.1963, (ii) 11.4.1960. Place of birth: Monufia Governorate, Egypt. Nationality: Egyptian. Other information: Responsible for Usama bin Laden's (deceased) security. Hair: Dark. Eyes: Dark. Date of designation referred to in Article 7d(2)(i): 25.1.2001. 2. The identifying data for the following entry under the heading Natural persons are amended as follows: Yassin Syawal (alias (a) Salim Yasin, (b) Yasin Mahmud Mochtar, (c) Abdul Hadi Yasin, (d) Muhamad Mubarok, (e) Muhammad Syawal, (f) Yassin Sywal, (g) Abu Seta, (h) Mahmud, (i) Abu Muamar, (j) Mubarok). Date of birth: Approximately 1972. Nationality: Indonesian. Other information: At large as at December 2003. is replaced by the following: Yassin Syawal (alias (a) Salim Yasin, (b) Yasin Mahmud Mochtar, (c) Abdul Hadi Yasin, (d) Muhamad Mubarok, (e) Muhammad Syawal, (f) Yassin Sywal, (g) Abu Seta, (h) Mahmud, (i) Abu Muamar, (j) Mubarok). Date of birth: 3.9.1962. Place of birth: Makassar, Indonesia. Nationality: Indonesian. Other information: At large as of December 2003. Date of designation referred to in Article 7d(2)(i): 9.9.2003 3. The identifying data for the following entry under the heading Natural persons are amended as follows: Amor Mohamed Ghedeir (alias (a) Abdelhamid Abou Zeid, (b) Youcef Adel, (c) Abou Abdellah, (d) Abid Hammadou). Date of birth: Approximately 1958. Place of birth: Deb-Deb, Amenas, Wilaya (province) of Illizi, Algeria. Nationality: Algerian. Other information: (a) Mother's name is Benarouba Bachira; (b) Father's name is Mabrouk. Date of designation referred to in Article 2a (4) (b): 3.7.2008. is replaced by the following: Amor Mohamed Ghedeir (alias (a) Abdelhamid Abou Zeid, (b) Youcef Adel, (c) Abou Abdellah, (d) Abid Hammadou born 12 Dec. 1965 in Touggourt, Wilaya (province) of Ouargla, Algeria (as previously listed)). Date of birth: Approximately 1958. Place of birth: Deb-Deb, Amenas, Wilaya (province) of Illizi, Algeria. Nationality: Algerian. Other information: (a) Mother's name is Benarouba Bachira; (b) Father's name is Mabrouk. Other information: Reportedly deceased as of 24 February 2013. Date of designation referred to in Article 7d(2)(i): 3.7.2008. 4. The identifying data for the following entry under the heading Natural persons are amended as follows: Mohamed Lahbous (alias (a) Mohamed Ennouini, (b) Hassan, (c) Hocine). Date of birth: 1978. Place of birth: Mali. Nationality: Malian. Address: Mali. Date of designation referred to in Article 2a (4) (b): 24 Oct. 2013. is replaced by the following: Mohamed Lahbous (alias (a) Mohamed Ennouini, (b) Hassan, (c) Hocine). Date of birth: 1978. Place of birth: Mali. Nationality: Malian. Address: Mali. Other information: Member of the Mouvement pour l'Unification et le Jihad en Afrique de l'Ouest (MUJAO). Reportedly deceased as of 14 February 2018. Date of designation referred to in Article 7d(2)(i): 24.10.2013. 5. The identifying data for the following entry under the heading Natural persons are amended as follows: Nusret Imamovic (alias Nusret Sulejman Imamovic). Date of birth: (a) 26.9.1971, (b) 26.9.1977. Nationality: Bosnia and Herzegovina Passport No: (a) 349054 (Bosnia and Herzegovina passport number), b) 3490054 (Bosnia and Herzegovina passport number). Address: Syrian Arab Republic (location as at September 2015). Date of designation referred to in Article 7d(2)(i): 29.2.2016. is replaced by the following: Nusret Imamovic (alias Nusret Sulejman Imamovic). Date of birth: (a) 26.9.1971, (b) 26.9.1977. Place of birth: Miljanovci, Kalesija Municipality, Bosnia. Nationality: Bosnia and Herzegovina. Passport No: (a) 349054 (Bosnia and Herzegovina passport number), b) 3490054 (Bosnia and Herzegovina passport number). Address: Syrian Arab Republic (location as of September 2015). Date of designation referred to in Article 7d(2)(i): 29.2.2016.